 VAIL ASSOCIATES, INC.139Vail Associates,Inc.andLawrence L. Benway,Jr. Case27-CA-2866October 28, 1970DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING ANDJENKINSOn June 18, 1970, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged incertain unfair labor practices alleged in the complaintand recommending that the complaint be dismissed initsentirety,as set forth in the attached TrialExaminer'sDecision.The Respondent and theGeneralCounsel filed exceptions and briefs insupport. The Respondent also filed an answer to theGeneral Counsel's exceptions and attached the brief ithad filed with the Trial Examiner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, theanswer to exceptions, and the entire record in thecase, and hereby adopts the Trial Examiner's findings,conclusions,and recommendations as amplifiedherein.'It is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.violation of Section 8(a)(3). The General Counsel onFebruary 27, 1970, issued a complaint against Respondent,alleging the same matter, naming the Union as Internation-alUnion of Operating Engineers, Local No. 9 (hereinaftercalled the Union). Respondent, by its timely filed answer,admitted the jurisdictional facts and that the Union was alabor organization but denied the commission of any unfairlabor practices. On the issues thus joined, a hearing washeld before me on May 5, 1970. Respondent and theGeneral Counsel were represented by counsel, the ChargingParty appeared but Ididl not !state aIformal!appearance onthe record. All parties had an opportunity to appear, toadduce evidence, to call witnesses, to examine and cross-examine them, to argue on the record at the end of thehearing, and to file briefs. Briefs were filed by the GeneralCounsel and by Respondent. At the close of the GeneralCounsel's case-in-chief,Respondent moved to dismiss thecomplaint which motion was denied. Thereafter at the closeof the hearing Respondent renewed its motion and I took itunder advisement. It is dealt with below.Upon the entire record, from my observation of thewitnesses and in consideration of the briefs, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRespondent is a Colorado corporation, maintaining, atVail,Colorado, the operation of skiing facilities includinglodging places, hotels, eating and drinking places, chairlifts, rest and recreation quarters, and all of the appurte-nances thereto. In the course and operation of its business,Respondent annually receives revenue in excess of $500,000and annually imports into the State of Colorado goods,supplies, and materials valued in excess of $50,000 frompoints outside the State of Colorado. Respondent is, andhas been at all times material, an employer engaged incommerce within the meaning of Section 2(2), (6) and (7) ofthe Act.1The Trial Examiner, in concluding that Supervisor Benway's dischargewas partially due to his union activities,inferred knowledge of suchactivitiesby the Respondent noting that Benway's union activitiesconstituted the only element of change occurring between the March 4incident which management construed as showing the disloyalty of Benwayand the April 13 discharge of Benway. We, in addition, rely upon specificevidence of knowledge not mentionedby theTrial Examiner. SupervisorAlmond admitted that he knew Benway was attending union meetings atthe time they were being held, and that he considered this attendance atunionmeetings to be another step in Benway'sactivities adverse tomanagement.Inadvertently the Trial Examiner referred to Benway having attendedthree union meetings,whereas his testimony was that he attended only twoof them, one shortly after March 4 and one about April 10.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: Lawrence L. Benway, Jr.,an individual, hereinafter calledBenway,filed a charge onJanuary 9, 1970, 1 againstl Vail Associates, 'Inc.,; hereinaftercalled Respondent, alleging that Respondent had refusedhim employment because he engaged in union activities, inIt.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESBackgroundThe Charging Party, Benway, was employed by Respon-dent in the fall; of ;1963 1 as a ski patrolman and worked inthat capacity until the fall of 1966 when he was promoted tothe job of assistant patrol director, which he held until hewas discharged effective April 21, 1969. He was unques-tionably a supervisoras assistantskipatroldirector,administering the duties of the ski patrolmen, giving outdailywork assignments, and he had the power to firealthough not to hire employees. The record is quite clearthat Benway performed adequately as a ski patrolman andas a supervisor except that he did not, in the opinion of theRespondent, successfully make the change from a rank-and-file employee to supervisory status in that he did not186 NLRB No. 23 140DECISIONSOF NATIONALLABOR RELATIONS BOARDagree with management in some of its decisions relating tothe employment and personal supervision of the employeesunder his direction.In February 1968 two ski patrol employees, Britton andGarton, while off duty, became intoxicated and using theEmployer's equipment went to the top of one of the ski runsin the gondola operated by the Employer. They apparentlyhad a picnic with their wives at the top of the mountainduring the course of which they at least remainedintoxicated.Later they were observed by Benway ridingback down the mountain on the chair lift, which apparentlyconnects the end of the gondola cable line to the top of themountain. Then the two men, continuing downhill in thegondola, engaged in scuffling during the course of whichthey knocked almost all of the plexiglass windows out of thegondola. Benway had the men returned to him at the top ofthe gondola cable line, arranged for them to be sent homeand arranged for ski patrolmen on duty to ski down theslope and collect the plexiglass windows, which had been"popped" out of the gondola. The next day he met withWelin, ski patrol director, and Don Almond, the mountainmanager. Benway argued for the men that inasmuch as theywere off duty they should not be terminated for theirconduct and recommended that they be suspended. Welinagreed with Benway at this time but Almond overruledboth of them and decided to discharge both Britton andGarton.This was not the first occasion when an issue had arisenbetween Benway and higher supervision with regard to theEmployer's. attempt to police the off-duty conduct of its skipatrolmen,Benway always taking the position thatRespondent had no right or duty to do so. When Benwayfound himself overriden and after Almond had departed,Benway told Welin that he should find a replacement forhim because he was resigning as assistant ski patroldirector.He apparently had in mind reverting to hisposition as ski patrolman. Welin made no comment at thattime and, other than interviewing one or two other skipatrolmen at sometime thereafter prior to the end of theseason on April 21, made no attempt to find a new assistantski patrol director. Accordingly, Benway continued in hisduties in setting up the schedules and leading the skipatrolmen although he was not thereafter invited tomanagement consultations with Welin or Almond. WhenBenway left Welin after stating his resignation, he wentback up the mountain to the patrol headquarters andinformed the patrolmen present, apparently a majority ofthose on duty at the time, that he had resigned, that Brittonand Garton were discharged, and whatever they did to helpthemselves they had to do as a result of their own efforts.At the time of Benway's resignation the employees wereengaged in organizing and seeking representation by theUnion. After his purported resignation Benway attendedthree meetings held on March 10, April 10 and April 12. Heparticipated in each of these meetings and was notintroduced as a supervisor or a member of management.On or about April 13, Welin informed Benway that hewas not being rehired the next ski season. Benway asked ifhe could be rehired as a regular patrolman and wasanswered that he had been an unfaithful employee. OnApril 19, Benway addressed a memorandum or letter toPeter Seibert, a vice president of Respondent, Don Almondand Channing Welin. Two portions of the document areparticularly relevant to the problem herein. The first states:My resignation has historical implications. During mytenure as Assistant Director I had had many differencesof opinion both with Mr. Almond and Mr. Welin. Thesedifferences of opinion lay mostly in the area of off-dutypersonnel or unemployed-seasonal personneland theirsubsequent activities. It was my contention that theemployer was not entitled to legislate the morality of itsoff-duty or unemployed-seasonal personnel. I held thatif the men did the job competently their subsequentbehavior off the job was not a matter which coulddetermine their continued or discontinued employment.The secondrelevant portion of the letter states as follows:Itmust be noted here that following my resignation Iwas never considered by management as being in theircamp.Itwas my intention to rejoin the men and it musthave also been the design of management for I wasnever asked to participate withmanagement asevidenced by my exclusion from their subsequentmeetings.In fairness to the fact at hand it must be noted that I didcarryout the "on-the-hill" functions of AssistantDirector.This happened because I had not beenreplaced and "somebody" had to assume direction ofthe unit from time to time when Mr. Welin was absent.Benway was terminated on April 21. The terminationrecord kept by the Employer and filled out by Welin statesthe reason "lack of loyalty to company."THE ALLEGED VIOLATIONIn September 1968 Benway applied to Respondent for ajob as ski patrolman. He received therefrom a letterthanking him for his application and stating that allpositions were filled and no jobs were available. In the fallof 1969, Benway went to one Parker, a vice president of theRespondent, and asked his assistance in getting a job withRespondent as a ski instructor. It appears that during the1968 season he had been employed as an apprentice skiinstructor by a competing concern. Parker told him that heappeared to be qualified and said that he would do what hecould for him but first Benway would have to secure theapproval of Almond, from whose department Benway hadbeen discharged in the past. Benway called on Almond andattempted to secure his approval to Benway's rehire as a skiinstructor.According to Benway's testimony Almondanswered that unfortunately he had made the wrongdecision at the wrong time and backed the men in a veryunpopular cause. With regard to his employment as a skiinstructorAlmond answered "that's not possible" andAlmond went on to state if Benway wanted to skiprofessionally he would have to leave the Vail Valley andeven then he couldn't be assured of a job becauseemployers would always seek a recommendation fromRespondent. Almond's version of the incident was sketchy,other than that he believes that he told Benway thatpossibilities of his being rehired were limited and he did notrecall giving him a specific reason but that if he had itwould have been disloyalty to the Company. It is thisrefusal on the part of Respondent to even consider Benway VAIL ASSOCIATES, INC.141for rehire that is the basis of the allegation of discrimina-tion.DISCUSSIONGeneral Counsel contends first that Benway's purportedresignationon March 4 was effective and that thereafter hewas arank-and-file employee although he continued to dotheministerialduties of the supervisory position he hadtheretoforeheld.Accordingly, thenGeneralCounselcontends that Benway's activities on behalf of the Unionwhich consisted of not only his attendance at the threemeetingsbut, after his discharge, of his participation withtheUnion in the negotiation of a contract with theRespondent,allwereactivitiesofan employee andaccordingly protected by Section 7 of the Act. With regardto refusal to hire, General Counsel contends that the realreasonor a reason for the refusal to hire was in fact theunionactivityofBenway, as an employee and thattherefore Respondent violated Section 8(a)(3) and (1) of theAct in its refusal to consider him for hire.Respondent, on the other hand, contends that Benway'sunion activities were unknown to them until he appearedwith the Union in the negotiation of the contract long afterhis termination. Respondent contends that Benway contin-ued as a supervisor until the close of the season, April 2 1,and that his discharge, which was effective April 21 but ofwhich Benway was informed April 13, resulted from theBritton-Garton incident and from their general belief thathe had failed to successfully make a transition from rank-and-file to supervisory status. Respondent contends thatthe charge of disloyalty leveled at Benway resulted from theBritton-Garton incident and from the fact that after theincidentagainst the expressed wishes ofWelin heproceeded up the mountain and told the employees beforeWelin had a chance to do so.I find that Benway's attempted resignation was ineffectu-al.ThatWelin heard it and that he transmitted it toAlmond I have no doubt. But the fact is he was notreplaced, he continued in his duties as he admitted in hisletter quoted above and he continued in all respects tooccupy exactly the same position except that he was notinvited tomanagerialdiscussions after the Britton-Gartonincident. His discharge took place on April 13, effective the21st of April. By that time he had been in attendance atthree unionmeetingsin which he had participated. I believeand I find thatit isthis which precipitated his discharge. Asa supervisor he had for 2 years regularly clashed with uppermanagementwith regard to the issue of the policing of skipatrolmen's off-duty time. This was no new thing. Otherfacets of dissatisfaction by upper management appeared tohave existed most, if not all, the time that he was asupervisor.No move was made to remove him from thatjob. This Britton-Garton incident was one more example ofthe same except that it led to his attempted resignation.Whether it would have resulted in the refusal byRespondent to continue him as a supervisor thereafter butretain him as a ski patrolman is impossible to determinefrom the record. I believe and I find that it was his activitieswith the Union that lead to Respondent's final disillusion-ment in him, to his discharge and their refusal to reinstatehim as a rank-and-file employee. I find support in thisconclusion from two factors. (1) The Union won a LaborBoard election among the ski patrolmen on April 12, 1968,the day before the termination interview between Welinand Benway, at which Welin told Benway he would not berehired because he was considered a disloyal employee. (2)Also in the last preceding paycheck Benway had received anotice or form to return to the Employer to indicatewhether he intended to return the following year. Welintold him that he had been given that by mistake.Iconclude from this fact that the decision to dischargeBenway had been made after the issuance of the lastpreceding paycheck which I assume was within 1 or 2 weeksof the discharge interview. The only element in the entireequation that had changed between March 4 and thatdecision was the union activity of Benway and the fact thatthe Union won the election. Accordingly, I find that thefactual situation, against which the refusal to considerBenway for rehire in 1969 must be considered, was that hewas a supervisor discharged for disloyalty, in part resultingfrom his activities on behalf of the Union, and it was forthis reason that Respondent refused to consider him. Somesupport for this conclusion may be found in the testimonyofRichardDixon, an employee who circulated anantiunion petition, that in an interview with Almond inJanuary of 1970 he asked Almond if there was any way toget Benway reinstated and Almond replied that there wasnot because Mr. Seibert didn't want anything to do withanybody who had anything to do with the Union.'Respondent in moving to dismiss the complaint relies onthe decisions of the Ninth Circuit inTexas Company v.N. L. R.B.,2and of the Fifth Circuit inN. L. R. B. v. ColumbusIronWorksCo.3 The former case holds that a foreman whohad been discharged for union activity could be refusedemployment as a rank-and-file worker for the same reasonand in the latter case the court found that even if asupervisor had not been discharged for union activity theemployer could deny employment to him as a rank-and-fileworker because of his prior active disloyalty while he was aforeman. The court in that case said "It is the inherentprerogative of management to operate its business efficient-ly, and one means of doing this is to decide whom it shallhire.A person who has been disloyal in one capacity maybe disloyal in another." In the Board decision inColumbusIronWorksthe Board stated "the Board is not to beconsidered as in any way departing from or disagreeingwith the circuit court decision in theTexas Companycase,"but distinguished the lattercase,Columbus Iron Works,onthe basis that a supervisor therein was laid off from hissupervisory position for economic reasons and not becauseof his union activity. InGibbs Automatic Division, PierceIndustries, Inc.,4the Board stated, "As we find that Higgswas in fact discharged for his union activity carried onwhile he was a supervisor, and that the Respondent wouldIOf course I note that this testimony equally supports the conclusionWelin clearly told Benway that he would not be rehired by Respondent.that Seibert had reference to the union activity of Benway during the2 198 F.2d 540, reversing 93 NLRB 1358.contract negotiations which took place after his discharge. However, it3217 F.2d 208, reversing 107 NLRB 1354.must be remembered that at the discharge interview of April 13, 1968,4 129 NLRB 196. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been justified in discharging him for this reason beforehe was demoted to an employee,we conclude, in theabsence of contrary evidence,thatHiggs was lawfullydischarged for prior acts of unprotected conduct." (Citingthe decision of the Fifth Circuit inN.L.R.B.v.ColumbusIronWorksCompany, supra.)InLeonardNiederriterCompany, Inc.,130 NLRB 113, the Board found that thedischarge of a rank-and-file employee because of unionactivities he undertook while he was a supervisor was notviolativeof the Act. (CitingGibbsAutomatic Division,PierceIndustries, supra.).It would appear that theGibbsand theNiederritercasesaswell as the Board decision inColumbusIronWorksindicatethat theBoard has accepted the rule as promulgat-ed bythe circuits in theTexasCompanycase and theColumbusIronWorkscase and it is therefore binding on meas a Trial Examiner.RECOMMENDED ORDERAs I have found that Respondent did not violate the Actas alleged in the complaint,I hereby recommend that thecomplaint be dismissed in its entirety.